In passing upon a motion for judgment notwithstanding the verdict, all competent evidence in the record which is favorable to the party against whom the motion is directed must be regarded as true and that party must be given the benefit of every favorable inference which may reasonably be drawn from such evidence. Where the minds of reasonable men may differ, the question should be submitted to the jury, and if, when so considered, the court finds there is substantial evidence to sustain the verdict, the judgment must be affirmed. The foregoing is merely a restatement of a long-established and universally-recognized rule which hardly needs citation of sustaining authority.
The constitution (Art. I, § 21, state const.) guarantees that the "right of trial by jury shall remain inviolate," but the legislature may provide for waiving of the jury in civil cases where the consent of the parties interested is given thereto.
The word "inviolate," as used in the above-quoted constitutional provision, means freedom from substantial impairment by courts, as well as by legislatures. The word "inviolate," as used in the above-quoted section, does not prohibit modification of the details of administration which does not affect enjoyment of the right of trial by jury, a right sometimes figuratively designated as "the jewel of Anglo-Saxon jurisprudence."
A departure from the rule invoked constitutes a change in policy which is destructive of the jury system, a change which we, as Americans, should be slow to sanction. *Page 446 
Under the above-quoted section of our constitution, the courts cannot legitimately trench on the province of the jury upon questions of fact. It is the function of the jury, not the court, to settle disputed issues of fact. Courts should be on the alert to safeguard, instead of rendering nugatory, the constitutional right of trial by jury.
"There is justification for a dissenting opinion only if it is right, but it is of no avail if it fails to challenge attention, provoke inquiry, and eventually lead to ascertainment of the truth. Whether the writer is correct in his conclusions with respect to which the majority and the undersigned differ, will be answered now and in the future by a most charitable profession. It is hoped that what is said herein may so interest the profession that ultimately we may again adopt and follow the rule which the minority believes is violated by the opinion of the majority." Hynek v. Seattle, 7 Wn.2d 386, 421,111 P.2d 247. (Dissenting opinion.)
It is undisputed that McCready was an employee of respondent and that, at the time of the accident out of which this action arose, he was performing a duty as an employee: driving an automobile to the gas pump, placing gas into the tank of the automobile, and driving the automobile away from the gas pump. If the accident occurred prior to 5:30 p.m., as witnesses on behalf of appellants testified, clearly McCready was on duty, and he was then acting within the course of his employment. If, as McCready testified, the accident occurred after 5:30 p.m., when he was not on duty, the employee was not acting within the course of his employment at the time of the accident. That question of fact was one for the determination of the jury. The verdict reflects the jury's acceptance of the testimony of appellants' witnesses as true.
The judgment should be reversed.
May 14, 1948. Petition for rehearing denied. *Page 447